i.~
                                                      -R-27


                                    OFWICE     OF

                    THE ATTORNEY                   GENERAL

PRICE  DANIEL
ATTORNEYGENERAL
                                Jenuary 15, 1947
                                See V-206 for change in fact situation
          Honorable Carlos C. Ashley, Chairman
          State Board of Control
          Austin, Texee            Opinion MO. V-27
                                       Re: Whether or not the amount
                                           remaining In the Texas
                                           Centennial Fund, is now
                                           available to purchase the
          Dear Mr. Ashley:                 Frenoh Embassy
                   Your request for an opinion upon the above sub-
          jeot matter is 80 followsi
                       "The Eau&hters of the Republic of Texas
                  sponsoredRouse Bill Ho'.728, Acts of the
                  49th Leglslature,~whlchpurported to
                  authorize the purkhase of the French Embassy
                  Building and two and one-half acres out of
                  the Southeast part of Outlot Ao. 1 In Dlvl-
                  slon B, City of A-tin, Texas, and appro-
                  prlated all monies now in the Texas Centen-
                  nia1~CommlsslonFutids,if and when available,
                  to apply on the purahase price of this pro-
                  perty. There is now the sum of $24,256.16
                  remaining in the Texas Centennial Fund.
                       "Question: ~1s the $24,256.16 remain-
                       ing In-the Texae Centennial Fund n&
                       available to purchase the French Em-
                       bassy, and aan the State Comptroller
                       legally issue a warrant for that pur-
                       pose?
                         "Inaknuohas the Dsughters of the Re-
                   public of Texas desire to sponsor suoh remedial
                   legislationaa ia necessary, In the light of
                   your opinion In thls matter, and because the
                   Board of Control la the oustodlan of the title
                   of the French Embassy, if and when purohased, in
                   accordance with House Bill No. 728, we respect-
                   fully request your considerationof this matter
                  .,at your earliest convenlenoe."
                                                            ..




Hon. Carlos C. Ashley - Page 2


          This Department in Opinion 0-6222, addrear&
to Eon. Harley Sadler, House of Representatives,Au~~tia,
Texas, a copy of which opinion we hand you herewith, ad-
vises that the unexpendedbalance of the Congressional
appropriationfor the Texas Centennial could not be ap-
propriatedby the Legislature  of Texas for the purpose
of purchasing the French Embassy except conditloned upon
Its release by Congress for that purpose.
          We think the advice there given was oorreot an3
adhere to the opinion mentioned.
                     SUMMARY

          The amount of money remelnlng in the
     Cent&nnlal Fund is not available for ex-
     penditure for the purohase of the Frenoh
     EmbasiqrunderH.B. 728 of the 49th Legisla-
     ture, unless and until the Congress has ap-
     proved the approprlatlon.orIn some way re-
     leased the fund to the State of Texas.
                               Yours very truly,,
                          ATTO~GRREIRALOFTEXAS



                                          AssIstant
OS/am/lb
enol.



Approved                  ATTORl'EYOERERAL
Opinion ColPmlttee
BWB, Chairman